                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:                                                Chapter 13

         Michael Broughton                            Case No. 21-30270-jda

                                                      Hon. Joel D. Applebaum
_________________________/

          MICHIGAN DEPARMTENT OF TREASURY’S OBJECTION
           TO CONFIRMATION OF DEBTOR’S PROPOSED PLAN

         The Michigan Department of Treasury (“Treasury”), by and through its

attorneys, Michigan Attorney General Dana Nessel and Assistant Attorney General

Katherine C. Kerwin, objects to the confirmation of the debtor’s plan (“Plan”) for

the following reasons:

         1.    Debtor filed a voluntary petition for protection under Chapter 13 of

the Bankruptcy Code on February 23, 2021 and filed this plan on February 23,

2021.

         2.    Treasury has a lien against the debtor’s property in the amount of

$2,838.40, pursuant to the Notice of State Tax Lien dated March 19, 2020,

attached hereto.

         3.    Treasury’s proof of claim has not yet been filed and the deadline to

file governmental claims is August 23, 2021. Treasury will be filing a secured

claim in the amount of $2,838.40.



  21-30270-jda     Doc 28    Filed 04/12/21   Entered 04/12/21 16:53:43   Page 1 of 3
       4.     Treasury’s lien in the amount of $2,838.40 is a Class 5.1 claim that

must be paid in full through the Plan, in equal monthly payments, with Treasury to

retain its liens and to receive interest at the rate in effect on the date of

confirmation. See 11 U.S.C. § 1325(a)(5)(B).

       5.     To the extent the debtor is reclassifying Treasury’s lien to be paid as

an unsecured priority claim, Treasury does not consent to the alternative treatment

of the secured claim as proposed by the Plan. See 11 U.S.C. § 1325(a)(5)(A).

       WHEREFORE, the United States respectfully requests that this Court deny

confirmation of the debtor’s Plan for the forgoing reasons and grant such further

and additional relief as deemed just and appropriate.

                                                 DANA NESSEL
                                                 Attorney General

                                                 /s/ Katherine C. Kerwin
                                                 Katherine C. Kerwin (P73070)
                                                 Assistant Attorney General
                                                 Cadillac Place Building
                                                 3030 W. Grand Blvd., Ste. 10-200
                                                 Detroit, MI 48202
                                                 Telephone: (313) 456-0140
                                                 E-Mail: kerwink@michigan.gov
Dated: April 12, 2021




  21-30270-jda     Doc 28    Filed 04/12/21   Entered 04/12/21 16:53:43     Page 2 of 3
21-30270-jda   Doc 28   Filed 04/12/21   Entered 04/12/21 16:53:43   Page 3 of 3
